Citation Nr: 0207678	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  94-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux.

2.  Entitlement to service connection for a foot disorder.

(The issue of entitlement to service connection for hearing 
loss is the subject of additional development undertaken 
separately by the Board.)


REPRESENTATION

Appellant represented by:	Debra M. Rabin, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The appellant was a member of the Arkansas Army National 
Guard during the period from 1976 to 1992.  He had verified 
active duty for training from June 1976 to August 1976, and 
for periods in 1987, 1988, 1989, and 1990.  He had other 
active duty for training for periods ranging in length of 
time from 15 days to 41 days during most years between 1977 
and 1989; the exact dates of such active duty for training 
have not been verified for the years prior to 1987.  He also 
had periodic inactive duty training between 1976 and 1990.

This case first came before the Board of Veterans' Appeals 
(Board) from a decision rendered in August 1993 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 1996 and December 1997, 
the Board remanded this case in order to accomplish 
additional development of the evidence.  In April 2000, the 
Board denied these claims.  The appellant thereafter appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) which, by means of an Order issued in 
December 2000 pursuant to a motion by VA, vacated the Board's 
decision, and remanded the appellant's claim to the Board for 
further action undertaken in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The decision herein is rendered in 
accordance with that Order.

The Board is undertaking additional development on the issue 
of service connection for hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing that 
issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained by 
VA; all matters pertinent to VCAA have been satisfactorily 
addressed.

2.  Hiatal hernia with gastroesophageal reflux is not shown 
to have been initially manifested during service, nor is it 
shown that any pre-existing such disorder increased in 
severity during service.

3.  A foot disability is not currently shown.


CONCLUSIONS OF LAW

1.  Hiatal hernia with gastroesophageal reflux was not 
incurred in or aggravated by active duty for training or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306 (2001).  

2.  A foot disorder was not incurred in or aggravated by 
active duty for training or inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that the disabilities for which the 
appellant is seeking service connection were incurred during 
service.  Such action was accomplished by means of the 
denials of his claim issued by the RO in August 1993, the 
Statement of the Case issued in September 1993, and 
Supplemental Statements of the Case issued in May 1997 and 
December 1999; these documents informed him of the relevant 
criteria, and evidence needed, under which service connection 
can be assigned.  He was also notified of evidence needed 
through Board remands in March 1996 and December 1997; and 
through letters from VA seeking additional evidence, to 
include letters dated in March 2001 and March 2002 from the 
Board to his representative, and in August 2001 from the 
Board to him, advising that additional evidence and argument 
could be submitted pursuant to the Court's December 2000 
Order.  In view of these actions by VA, the Board finds that 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed; the discussions 
in these various documents informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In the case at hand, the 
appellant has not referenced any obtainable evidence not of 
record that might aid his claim.  As discussed above, VA has, 
through Board remand and letters from both the Board and the 
RO, requested that additional information be furnished; in 
March 2001 and March 2002, in response to the Court's 
December 2000 Order, the Board advised the appellant's 
representatives on each occasion that they had the 
opportunity, if desired, to submit additional argument and/or 
evidence in support of the appellant's appeal before the 
Board proceeded with its readjudication of his claim, and 
that any such additional evidence or argument was to be 
submitted to the Board within 90 days of the date of that 
letter (March 15, 2001, and March 5, 2002).  The letter also 
advised the appellant's representative that, if no response 
was received by the expiration of that 90-day period, the 
Board would assume that there was no more evidence or 
argument that was to be submitted on the appellant's behalf.  
In addition, the appellant himself was advised by letter in 
August 2001 that he also could submit additional evidence 
and/or argument to the Board in support of his claims within 
90 days of the date of that letter (August 23, 2001).  No 
such evidence or argument was thereafter received, from 
either the appellant or any representative; the Board must 
therefore conclude that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  

The Board in particular notes that extensive attempts to 
develop the evidence were undertaken by the RO pursuant to 
the Board's March 1996 and December 1997 remands, wherein it 
was requested that steps be taken to obtain any additional 
military medical or personnel records, to obtain the 
appellant's military pay records, and to verify his periods 
of active duty for training and inactive duty training.  In 
accordance with the Board's directives, the RO repeatedly 
sought, from both federal and state sources, the records 
indicated.  The Board must conclude, based on this exhaustive 
search, that any and all such records that could be made 
available have, in fact, been obtained and associated with 
the appellant's claims folder.

VA has satisfied its duties to notify and assist the 
appellant in this case.  The case is ready for review by the 
Board without prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Hiatal Hernia with Gastroesophageal Reflux

The appellant contends, in essence, that he has a 
gastrointestinal disorder, characterized as a hiatal hernia 
with gastroesophageal reflux, and that service connection for 
this disorder is appropriate.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, during a 
period of active duty or active duty for training, or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2001).  

A service medical record dated in April 1989 notes complaints 
by the appellant of gastrointestinal symptoms.  In a 
statement dated in November 1989, however, a private 
physician indicated that the appellant's gastroesophageal 
reflux and hiatal hernia had "almost certainly" been present 
prior to April 1989.  Likewise, a military line of duty 
determination report, dated in February 1990, shows that the 
appellant's gastrointestinal and hiatal hernia disorders had 
existed prior to service.  In a statement from the Arkansas 
Army National Guard, dated in April 1990 and identified as a 
legal review of the line of duty determination, it is noted 
that "[t]here is no evidence in the record to indicate that 
[the appellant's] medical problems were caused or aggravated 
by his military duties.  Therefore, the logical conclusion is 
that he reported to military duty on 24 April 1989 with this 
condition.  Since the medical condition existed prior to 
service and there is no evidence of aggravation, this matter 
did not occur in the line of duty."

The report of a February 1997 VA examination demonstrates 
that the examining physician at that time reached similar 
conclusions.  The report shows that the appellant reported 
episodes of nausea and burning sensation that began in 1990.  
Diagnostic and clinical tests showed gastroesophageal reflux 
but not hiatal hernia; the diagnosis was gastroesophageal 
reflux.  The examiner specifically indicated that the 
appellant's claims file was reviewed and that "it does 
appear, from the records, that the [appellant] was 
symptomatic the day he signed up for the National Guard.  It 
also looks like there has been no worsening symptoms."

In brief, the medical evidence demonstrates that a 
gastrointestinal disorder had been manifested prior to the 
appellant's period of service in April 1989; it also shows 
that it is not considered to have increased in severity 
during service.  The Board therefore finds that the 
preponderance of the evidence is against the appellant's 
claim, which accordingly fails.

III.  Foot Disorder

The appellant also contends, essentially, that he has a foot 
disorder that is related to his service, and that service 
connection is warranted therefor.  After a review of the 
pertinent evidence, however, the Board finds that his 
contentions are not supported by the record, and that this 
claim must also be denied.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, during a 
period of active duty or active duty for training, or for 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2001).  

The appellant's service medical records do not indicate the 
presence of a foot disorder, or complaints or history 
thereof.  The report of a June 1993 service medical 
examination shows that his feet were deemed abnormal, but 
does not identify the nature of any foot disability.  A 
report of medical history also dated in June 1993 shows that 
he denied having, or ever having had, swollen or painful 
joints, broken bones, a deformity of a bone or joint, 
lameness, or foot trouble.  The report of a February 1997 VA 
examination shows that the examining physician indicated that 
he had "extensively" reviewed the appellant's claims folder, 
and that the only time that the appellant had ever stated 
that he had "foot trouble" was in 1980 due to an occasional 
aching in his left foot that was caused by a 1976 "sprain."  
The examiner noted that on 1983, 1988, and 1993 examinations, 
the appellant had stated that he had no foot trouble, but 
that in 1993, a private physician had reported that, on 
examination, he found "mild, asymptomatic pes planus."  The 
February 1997 VA examination report, however, shows that, on 
examination, the veteran had normal supination and pronation 
of his feet, and was able to rise on his toes and walk on his 
toes and heels without any problem.  The appellant did not 
have any flat feet; likewise, there were no functional 
abnormalities, deformity of the feet, secondary skin and 
vascular changes, or abnormal gait.  The report indicates a 
diagnosis of normal feet.

The February 1997 VA examination report is the most recent, 
and the most comprehensive, clinical record setting forth the 
status of the veteran's feet.  In view of the fact that the 
examiner at that time deemed the appellant's feet to be 
normal, the Board must conclude that no foot disability is 
currently manifested.  It therefore follows that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a foot disorder.  That 
claim, accordingly, fails.


ORDER

Service connection for hiatal hernia with gastroesophageal 
reflux is denied.  Service connection for a foot disorder is 
denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

